J-S15001-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: R.C., A           :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: R.C., FATHER               :
                                       :
                                       :
                                       :
                                       :   No. 2406 EDA 2021

           Appeal from the Order Entered November 17, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-DP-0002718-2017

 IN THE INTEREST OF: R.E.L.-C., A      :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: R.C., FATHER               :
                                       :
                                       :
                                       :
                                       :   No. 2407 EDA 2021

           Appeal from the Decree Entered November 17, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-AP-0000352-2019

 IN THE INTEREST OF: D.C., A           :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: R.C., FATHER               :
                                       :
                                       :
                                       :
                                       :   No. 2408 EDA 2021

           Appeal from the Order Entered November 17, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-DP-0000108-2018

 IN THE INTEREST OF: D.M.L.-C., A      :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
J-S15001-22


                                               :
                                               :
    APPEAL OF: R.C., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 2409 EDA 2021

              Appeal from the Decree Entered November 17, 2021
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-AP-0000353-2019


BEFORE: NICHOLS, J., MURRAY, J., and SULLIVAN, J.

MEMORANDUM BY NICHOLS, J.:                                 FILED JULY 19, 2022

       Appellant R.C. (Father) appeals from the decrees1 granting the petitions

filed by the Philadelphia County Department of Human Services (DHS) and

involuntarily terminating his parental rights to his minor children, R.E.L.-C.

(born July 2013) and D.M.L.-C. (born January 2018) (collectively, the




____________________________________________


1 Father also appealed from the orders changing the Children’s permanency
goals from reunification to adoption. See Notices of Appeal, 11/22/21.
However, on appeal, he does not discuss the permanency goal change in his
statement of questions presented on appeal or in his argument section.
Accordingly, Father has abandoned this issue for purposes of appeal. See
Allied Envtl. Serv., Inc. v. Roth, 222 A.3d 422, 424 n.1 (Pa. Super. 2019)
(stating that “[a]n issue identified on appeal but not developed in the
appellant’s brief is abandoned and, therefore, waived” (citation omitted)).


                                           -2-
J-S15001-22



Children).2,3 Father argues that the trial court erred in concluding that DHS

presented clear and convincing evidence supporting the termination of his

parental rights. We affirm.

       The family came to the attention of DHS on October 9, 2017, when DHS

received a General Protective Services (GPS) report and three Child Protective

Services (CPS) reports regarding R.E.L.-C. and Sibling.       N.T. Term. Hr’g,

10/1/19, at 16; 9/17/21, at 166-68. The GPS report alleged that Sibling,

while in an outpatient psychiatric program, had written a note accusing her

stepfather of rape, and further accused her stepfather and mother of abuse.4

N.T. Term. Hr’g, 10/1/19, at 117; also Goal Change Pet., 5/9/19, Ex. A. The

report further alleged that Father had physically abused Sibling and had a

history of sexual violence against another minor female child. N.T. Term. Hr’g,

9/17/21, at 166-68; see also Goal Change Pet., 5/9/19, Ex. A.



____________________________________________


2  R.E.L.-C. and D.M.L.-C. are the biological children of Father and V.L.
(Mother), and the Children have an older half-sister, R.L. (Sibling), who is
Mother’s biological child and Father’s stepchild. See Trial Ct. Op., 1/23/22, at
1; Goal Change Pet., 5/9/19, Ex. A; N.T. Term. Hr’g, 10/1/19, at 11-12,
9/17/21, at 56-57. Sibling has a separate dependency matter and is not a
subject of the instant appeal. N.T. Term. Hr’g, 10/1/19, at 11-12, 134. Sibling
is in the permanent legal custody of another caretaker. Id.

3 Mother’s parental rights to the Children were terminated on the same date.
Mother filed separate appeals from the goal change orders and the termination
decrees, which we will address in a separate memorandum.
4 Mother later informed Dr. Erica Williams, a forensic evaluator, that “stepdad”

referred to another former paramour of Mother’s, not Father. N.T. Term. Hr’g,
10/1/19, at 116-18; 9/17/21, at 62-63.


                                           -3-
J-S15001-22



        The CPS reports alleged that Father was registered as a Tier III sex

offender under the Sex Offender Registration and Notification Act (SORNA)5,6

and that despite being aware of his status, Mother left Sibling unsupervised in

Father’s care. N.T. Term. Hr’g, 9/17/21, at 166-68; see also Goal Change

Pet., 5/9/19, Ex. A. Following a DHS investigation, both Mother and Father

were indicated. Id.

        The second CPS report alleged that Mother permitted a family friend to

reside in the home and spend time alone with Sibling despite the fact that he

was a convicted sex offender. See Goal Change Pet., 5/9/19, Ex. A. The third

CPS report alleged that Mother left R.E.L.-C. unsupervised in the care of that

family friend. Id. Mother admitted to the allegations in both the second and

third CPS reports, and they were indicated as to Mother. Id.

        During the course of their investigation, DHS interviewed both Mother

and Father. Mother admitted that her former paramour molested her oldest

adult child and that she left Sibling unsupervised at home with Father while

she was at work. See Goal Change Pet., 5/9/19, Ex. A. Father admitted that

he was a registered sex offender and agreed to stay at a separate location

during the DHS investigation. Id.

____________________________________________


5   42 Pa.C.S. §§ 9799.10-9799.42.

6The record reflects that Father was convicted of indecent assault, indecent
assault – complainant less than thirteen years of age, unlawful contact with a
minor, and sexual assault. See 18 Pa.C.S. §§ 3126(a)(1), 3126(a)(7), 6318,
and 3124.1, respectively. As a result, he was subject to lifetime registration
under SORNA.

                                           -4-
J-S15001-22



      DHS met with Sibling and both parents on October 11, 2017. See Goal

Change Pet., 5/9/19, Ex. A. Mother admitted that she was aware of Father’s

prior convictions, but she denied the allegations of domestic violence. Id.

Sibling stated that she and R.E.L.-C. were left alone with Father. Id. Father

informed DHS that Mother permitted Sibling to go to the home of her former

paramour who had molested Mother’s eldest child. Id. Father admitted that

he failed to inform the Pennsylvania State Police that Sibling lived in the home

in which Father had registered his residency in accordance with SORNA. See

Goal Change Pet., 5/9/19, Ex. A. He claimed he “did not know” the conditions

of being a registered sex offender. See Goal Change Pet., 5/9/19, Ex. A.

      That same day, DHS obtained orders of protective custody (OPC) for

R.E.L.-C. and Sibling and placed them in the care of their maternal

grandmother. Id. The trial court adjudicated R.E.L.-C. and Sibling dependent

on October 20, 2017.     See Order of Adjudication, 10/20/17, at 1-2; Goal

Change Pet., 5/9/19, Ex. A. The trial court found aggravated circumstances

as to Father and ordered that no reasonable efforts were to be made to reunify

R.E.L.-C. and Father. See Aggravated Circumstances Order, 10/20/17, at 1-

2. The trial court suspended Father’s visitation with both R.E.L.-C. and Sibling

and issued a stay-away order as to Sibling.       See Order of Adjudication,

10/20/17, at 1-2. The court referred R.E.L.-C. for early intervention services

and a psychological evaluation.    Id.   On October 27, 2017, R.E.L.-C. and

Sibling were placed in kinship care with their maternal aunt, C.L. (Maternal

Aunt). See Goal Change Pet., 5/9/19, Ex. A.

                                     -5-
J-S15001-22



      On November 8, 2017, DHS received a supplemental CPS report alleging

that another note had been found in Sibling’s diary stating that she had been

sexually abused. See Goal Change Pet., 5/9/19, Ex. A. Sibling’s family stated

that they believed that Sibling had been sexually abused by Mother’s former

paramour, that Mother had a history of entering into cohabitating relationships

with registered sex offenders and perpetrators of sexual abuse, that Mother’s

eldest child had also been sexually abused, and that Mother had exposed

Sibling to three or four separate sex offenders. Id.

      On November 9, 2017, the Community Umbrella Agency (CUA) held a

single case plan meeting (SCP) to establish SCP objectives for Mother and

Father. See Goal Change Pet., 5/9/19, Ex. A. Father was to complete sex

offender services through the Joseph J. Peters Institute (JJPI) and comply with

all court orders. Id.

      In January 2018, Mother gave birth to D.M.L.-C. See Goal Change Pet.,

5/9/19, Ex. A. On January 12, 2018, the trial court held a permanency review

hearing and ordered DHS to obtain an OPC and place D.M.L.-C. in care. See

Perm. Rev. Order, 1/12/18, at 1. Father was permitted to have supervised

visitation with the Children and ordered to complete a parenting capacity

evaluation (PCE). Id. DHS obtained the OPC on January 15, 2018, and placed

D.M.L.-C. with R.E.L.-C. and Sibling in the care of their maternal aunt. See

Goal Change Pet., 5/9/19, Ex. A.

      On January 24, 2018, the trial court adjudicated D.M.L.-C. dependent.

See Adjudication of Dependency, 1/24/18, at 1-2. The trial court ordered a

                                     -6-
J-S15001-22



second SCP to address Father’s visitation and to obtain further information

regarding his sex offender registration. See Goal Change Pet., 5/9/19, Ex. A.

If appropriate, the trial court indicated that it would allow Father line-of-sight,

line-of-hearing, supervised visitation at DHS. Id.

      On April 6, 2018, the trial court held a permanency review hearing and

noted that Father had been allowed supervised visitation with the Children.

See Perm. Rev. Order, 4/6/18, at 1-2. On May 16, 2018, CUA held the SCP

meeting. See Goal Change Pet., 5/9/19, Ex. A. The Children’s goals were

identified as reunification with concurrent goals of placement with a relative.

Id. Both parents’ objectives remained the same. Id. On June 26, 2018, the

trial court held a permanency review hearing and determined that Father was

substantially   compliant   with   his    permanency     plan,   but   aggravated

circumstances still existed in D.M.L.-C.’s case.        See Perm. Rev. Order,

6/26/18, at 1-2.

      On November 8, 2018, the trial court held a permanency review hearing

and found that Father was substantially compliant with his permanency plan.

See Perm. Rev. Order, 11/8/18, at 1-3. Specifically, the court noted that

Father had completed his PCE and was awaiting the written PCE report with

recommendations. Id. The trial court ordered Father to sign releases for his

psychiatric records and to provide written confirmation of employment in

addition to correspondence from the owner of his residence authorizing CUA

to conduct a home assessment and clearances. Id.




                                         -7-
J-S15001-22



      In November 2018, Erica Williams, Psy.D., and Samantha Peterson, MA,

completed the PCE report. N.T. Term. Hr’g, 10/1/19, at 76-104. Dr. Williams

diagnosed Father with pedophilic disorder and noted that Father admitted to

having a long-standing attraction to female children. Id. Although Father

reported that he was attending treatment, he did not provide records of his

treatment. Id. Father was dismissive of safety concerns and his own risk of

harm to Sibling. Id. The report concluded that Father did not have the ability

to provide safety and/or permanency to either the Children or to Sibling. Id.

      On January 17, 2019, the trial court held a permanency review hearing

and determined that Father was moderately compliant with his permanency

plan. Perm. Rev. Order, 1/17/19, at 1-2. Father’s visitation was modified to

weekly supervised visits, and Sibling was not to attend. Id. The trial court

stated that Father could either provide CUA with all treatment plans and

mental health records or that the trial court would refer him to Behavioral

Health Services (BHS) for consultations and evaluations. Id. Additionally,

the trial court ordered Father to remain up to date with his SORNA registration

requirements and referred him to the Clinical Evaluation Unit (CEU) for drug

screens. Id.

      On February 14, 2019, CUA revised the SCP. See Goal Change Pet.,

5/9/19, Ex. A.   At that time, the Children’s primary goal was identified as

adoption, with a concurrent goal of reunification. Id. Father’s objectives were

as follows: comply with his visitation, sign all releases necessary for case

management, comply with the no-contact order as to Sibling, comply with his

                                     -8-
J-S15001-22



drug screens, comply with his PCE and subsequent recommendations, provide

progress reports from his therapist, attend psychotherapy, provide CUA with

his address and comply with a home inspection, provide a letter documenting

his residence and utilities. Id.

      On May 8, 2019, DHS filed petitions to change the Children’s

permanency goal to adoption and seeking involuntary termination of Father’s

parental rights to the Children pursuant to Section 2511(a)(2), (a)(5), (a)(8),

(a)(11), and (b). See Pet. for Involuntary Term., 5/9/19, at1-7; Pet. for Goal

Change, 5/9/19, at 1-7, Ex. A.

      The petitions detailed Father’s criminal history, convictions, and status

as a Tier III sex offender registration. DHS averred that, pursuant to Child

Protective Services Law B.1 § vii, Father was not permitted to be around

children under the age of eighteen while unsupervised. DHS also noted that

at that time, R.E.L.-C. had been in care approximately nineteen months and

D.M.L.-C. had been in care approximately sixteen months.




                                     -9-
J-S15001-22



       The trial court conducted evidentiary hearings on October 1, 2019,

September 17, 2021, and November 17, 2021.7,8 DHS presented testimony

from forensic evaluator Dr. Erica Williams, CUA permanency worker Allison

Serge, CUA case supervisor Andrew Lemon, CUA case manager Tarnjif Kaur,

and Mother. Father presented testimony from his therapist, Dean Dickson.

       At the conclusion of the hearings, the trial court terminated Father’s

parental rights to the Children pursuant to Section 2511(a)(2), (a)(5), (a)(8),

(a)(11), and (b),9 and changed the Children’s permanency goals to adoption.

____________________________________________


7 At the first hearing on October 1, 2019, the court heard evidence from two
witnesses. N.T. Term. Hr’g, 10/1/19, at 2-174. At the subsequent hearing
on November 6, 2019, Mother’s first attorney asked the trial court to vacate
his appointment due to a conflict with Mother. N.T. Term. Hr’g, 11/6/19, at
3. The trial court granted the request and continued the hearing on counsel’s
behalf. Id. at 5. Although the evidentiary hearings were postponed multiple
times during the COVID-19 pandemic, the trial court held regular status
review and permanency hearings.
8 Meredith Marie Rogers, Esq. served as the Children’s guardian ad litem
throughout the proceedings.       Attorney Rogers argued that terminating
Mother’s parental rights was in the Children’s best interests. N.T. Term. Hr’g,
11/17/21, at 108-09. Mario D’Adamo III, Esq., served as the Children’s legal
counsel during the termination proceedings, and appeared at the hearing on
their behalf. Id.; see also In re Adoption of K.M.G., 240 A.3d 1218 (Pa.
2020). Attorney Adamo testified that he met with the Children on three
separate occasions, and that at his latest visit, R.E.L.-C. and D.M.L.-C.
appeared well-bonded with their caregiver (the Children’s Maternal Aunt) and
viewed her as a maternal figure. N.T. Term. Hr’g, 11/17/21, at 96.

9 DHS filed the petitions to involuntarily terminate Father’s parental rights
pursuant to Sections 2511(a)(2), (a)(5), (a)(8), (a)(11), and (b). At the
conclusion of the termination hearing, the trial court explicitly terminated
Father’s rights pursuant to Section 2511(a)(2), (a)(5), (a)(8) and (b). The
following exchange took place:
(Footnote Continued Next Page)


                                          - 10 -
J-S15001-22



       Father timely appealed and simultaneously filed concise statements of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i). The trial

court issued a Rule 1925(a) opinion addressing Father’s claims.

       On appeal, Father raises the following issues for our review:


____________________________________________




       [COUNSEL FOR DHS]: Did the [c]ourt—

       THE COURT: Act 10—

       [COUNSEL FOR DHS]: --[make] a finding as to [F]ather as to
       2511(a)(11). That was the additional ground, because – parent
       is required –

       THE COURT: Did you actually—

       [COUNSEL FOR DHS]: To register as a sex offender.

       THE COURT: -- file that in the petition?

       [COUNSEL FOR DHS]: Yes.

       THE COURT: Okay. So, that would be (a)(11)?

       [COUNSEL FOR DHS]: Yes, Your Honor.

       THE COURT: Okay. And the Act 101 notice is to be provided to the
       parents . . . .


N.T. Term. Hr’g, 11/17/21, at 120-21. Although the decree terminates
Father’s rights pursuant to Sections (a)(2), (a)(5), (a)(8), and (b), it also
addresses Father’s SORNA registration requirements and notes that further
evidentiary findings were placed upon the record. Father, DHS, and the trial
court discuss their analysis pursuant to Section 2511(a)(11) and Father
challenged the trial court’s determination concerning Section 2511(a)(11) in
his Pa.R.A.P. 1925(b) statement of errors complained of on appeal. On this
record, it is apparent that the trial court included Section 2511(a)(11) in its
termination of Father’s parental rights and that all parties had notice thereof.
As noted herein, we may affirm based on any subsection of 2511(a). In re
B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).

                                          - 11 -
J-S15001-22


      1. Whether the trial court erred and/or abused its discretion by
         terminating the parental rights of [Father] pursuant to 23
         Pa.C.S. § 2511(a)(2) where Father presented evidence that he
         has remedied his situation by maintaining housing, working,
         and mental health counseling, and has the present capacity to
         care for [the C]hildren?

      2. Whether the trial court erred and/or abused its discretion by
         terminating the parental rights of [Father] pursuant to 23
         Pa.C.S. § 2511(a)(5) where evidence was provided to establish
         that [the Children were] removed from the care of [Father] and
         Father is now capable of caring for [the C]hildren?

      3. Whether the trial court erred and/or abused its discretion by
         terminating the parental rights of [Father] pursuant to 23
         Pa.C.S. § 2511(a)(8) where evidence was presented to show
         that Father is now capable of caring for [the C]hildren after he
         completed his parenting capacity evaluation, secured and
         maintained housing and employment, and continues in his
         mental health treatment programs?

      4. Whether the trial court erred and/or abused its discretion by
         terminating the parental rights of [Father] pursuant to 23
         Pa.C.S. § 2511(a)(11) where evidence was presented to show
         that Father does not have any restrictions on unsupervised
         contact with his children and continues in his mental health
         treatment program?

      5. Whether the trial court erred and/or abused its discretion by
         terminating the parental rights of [Father] pursuant to 23
         Pa.C.S. § 2511(b) where evidence was presented that
         established the Children had a close bond with their father and
         they had lived with their father for the first part of their lives.
         Additionally, Father maintained that bond by visiting with his
         children.

Father’s Brief at 7 (formatting altered).

      We begin by stating our standard of review:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law

                                     - 12 -
J-S15001-22


      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations omitted and formatting

altered). “[T]he trial court is free to believe all, part, or none of the evidence

presented, and is likewise free to make all credibility determinations and

resolve conflicts in the evidence.”    In re Q.R.D., 214 A.3d 233, 239 (Pa.

Super. 2019) (citation omitted).

      The burden is on the petitioner “to prove by clear and convincing

evidence that [the] asserted grounds for seeking the termination of parental

rights are valid.” In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). We

have explained that “[t]he standard of clear and convincing evidence is

defined as testimony that is so clear, direct, weighty and convincing as to

enable the trier of fact to come to a clear conviction, without hesitance, of the

truth of the precise facts in issue.” Id. (citation and quotation marks omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis

                                      - 13 -
J-S15001-22


      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). We note

that we need only agree with the trial court as to any one subsection of Section

2511(a), as well as Section 2511(b), to affirm an order terminating parental

rights. B.L.W., 843 A.2d at 384.

                            Section 2511(a)(11)

      Father argues that the trial court erred in terminating his parental rights

under Section 2511(a)(11) based on the fact that he is a registered sex

offender. Father’s Brief at 18. Father asserts that “while termination under

this subsection is discretionary, it is not warranted in this case” because Father

has “completed his probation and has had no other arrests of any kind.” Id.

Father also claims that he “is permitted to have unsupervised contact with

children, including his own children” and that he “is not a risk for re-offense.”

Id. at 18-19. Father asserts that at the time of his arrest, he had been living

with his children and was “an appropriate father” to them.      Finally, he claims

that the case arose from “allegations of an older sibling which had nothing to

do with Father.” Id. at 19.

      Section 2511(a)(11) provides, in relevant part, as follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.—The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                   *     *      *


                                       - 14 -
J-S15001-22


          (11) The parent is required to register as a sexual offender
          under 42 Pa.C.S. Ch. 97 Subch. H (relating to registration of
          sexual offenders) or I (relating to continued registration of
          sexual offenders)[fn1] or to register with a sexual offender
          registry in another jurisdiction or foreign country.
              [fn1]   42 Pa.C.S. §§ 9799.10 et seq., 9799.51 et seq.

23 Pa.C.S. § 2511(a)(11).

       The language of the statute provides that, when the parent is required

to register as a sexual offender, the court may terminate the parent’s rights.

See id.     Therefore, when that condition is met, the court’s decision on

termination is discretionary. See Lorino v. Workers’ Comp. Appeal Bd.,

266 A.3d 487, 493 (Pa. 2021) (noting that the term “may” connote an act that

is permissive, but not required). Additionally, Section 2511(a)(11) does not

mandate further inquiry into the parents’ actions. The sole condition is that

the parent is required to register as a sexual offender under SORNA.              23

Pa.C.S. § 2511(a)(11). See, e.g., Interest of Z.F.G., 684 WDA 2021, 2022

WL 34288, at *3 (Pa. Super. filed Jan. 4, 2022) (unpublished mem.)10

(concluding     that     termination   was     appropriate   because   the   evidence

established that the father was a registered sex offender and stating that the

father could not challenge the validity of the underlying convictions and

registrations in the termination proceeding).

       Here, the trial court observed:



____________________________________________


10 See Pa.R.A.P. 126(b) (authorizing citation of non-precedential decisions of
this Court filed after May 1, 2019 for their persuasive value only).

                                          - 15 -
J-S15001-22


      It is undisputed that Father is required to register as a sexual
      offender under [SORNA]. Indeed, Father’s own exhibit is his
      [Federal Bureau of Investigation (FBI)] background check
      information including his criminal record. Father’s Exhibit 1 lists
      convictions for unlawful contact with minors, indecent assault, and
      corruption of minors, resulting from a guilty plea. The Exhibit also
      explains that Father is a lifetime registrant, with the registry
      expiration date listed as “nonexp,” or no expiration. DHS Exhibit
      3 and Child Advocate Exhibit 2 are both Father’s [SORNA] registry.
      DHS Exhibit 9 includes criminal court documentation signed by
      Father acknowledging his reporting requirements under 42
      Pa.C.S. Ch. 97, as well as the criminal complaint initiating his case
      with an affidavit of probable cause describing Father’s confession.
      Father himself reported to Dr. Williams during his PCE his status
      as a [sex] offender.       Father has an admitted attraction to
      underage girls, acknowledged by his own therapist. Even Mother
      admitted and acknowledged Father’s attraction to young girls and
      the safety concern it presents for [the] Children.            Mother
      specifically stated that “Father is a danger to [her] kids.”

Trial Ct. Op., 1/23/21, at 23 (citations omitted).

      Based on our review of the record, we find no error or abuse of discretion

by the trial court in terminating Father’s parental rights. See 23 Pa.C.S. §

2511(a)(11).    As noted previously, Father’s status as a sex offender is a

sufficient basis to warrant termination of his parental rights under Section

2511(a)(1).    See 23 Pa.C.S. § 2511(a)(11).      Further, contrary to Father’s

claims, the record establishes that he is at risk of re-offense, he is not capable

of providing safety or permanency to the Children, and he failed to attend

appropriate psychotherapy to address his diagnosis for pedophilic disorder

because Dr. Dickson’s therapy was not adequate for that purpose. N.T. Term.

Hr’g, 10/1/19, at 83, 103-04, 110. Dr. Williams, whose testimony the trial

court found credible, testified that Father’s therapist committed errors,



                                     - 16 -
J-S15001-22



including administering the Static-99R test incorrectly and failing to rely on

additional sources of information, and that those errors were so serious that

any data provided by Mr. Dickson was invalid. Id. at 24, 48-52, 96-98, 105-

107.

       For these reasons, we conclude that the trial court did not abuse its

discretion by terminating Father’s parental rights to the Children under Section

2511(a)(11) and no relief is due.

                                Section 2511(b)

       Father also argues that the trial court erred in concluding that

termination was proper under Section 2511(b). In support, Father argues

that the Children lived with him for the first part of their lives and that they

had a bond with Father. Father’s Brief at 19. Father further asserts that he

consistently attended his supervised visits and that his parental bond with the

Children continued because of these visits. Id. at 19-20. Therefore, Father

concludes that the trial court erred in finding that termination was in the

Children’s best interest. Id.

       Section 2511(b) states in relevant part:

       (b) Other considerations.—The court in terminating the rights
       of a parent shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child. The rights
       of a parent shall not be terminated solely on the basis of
       environmental factors such as inadequate housing, furnishings,
       income, clothing and medical care if found to be beyond the
       control of the parent. . . .

23 Pa.C.S. § 2511(b).



                                     - 17 -
J-S15001-22



      “[T]he focus in terminating parental rights is on the parent, under

Section 2511(a), whereas the focus in Section 2511(b) is on the child.” In re

C.L.G., 956 A.2d 999, 1008 (Pa. Super. 2008) (citation omitted). This Court

has explained:

      While a parent’s emotional bond with his or her child is a major
      aspect of the subsection 2511(b) best-interest analysis, it is
      nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

      In addition to a bond examination, the trial court can equally
      emphasize the safety needs of the child, and should also consider
      the intangibles, such as the love, comfort, security, and stability
      the child might have with the foster parent. Additionally, . . . the
      trial court should consider the importance of continuity of
      relationships and whether any existing parent-child bond can be
      severed without detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (citations

omitted and formatting altered).       “Common sense dictates that courts

considering termination must also consider whether the children are in a pre-

adoptive home and whether they have a bond with their foster parents.”

T.S.M., 71 A.3d at 268 (citation omitted).

      “In cases where there is no evidence of any bond between the parent

and child, it is reasonable to infer that no bond exists. The extent of any bond

analysis, therefore, necessarily depends on the circumstances of the particular

case.”   In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super. 2008) (citation

omitted). The question is whether the bond between the parent and the child

“is the one worth saving or whether it could be sacrificed without irreparable

harm to” the child. Id. at 764. “Section 2511(b) does not require a formal


                                     - 18 -
J-S15001-22



bonding evaluation” and caseworkers may offer their opinions and evaluations

of the bond. Z.P., 994 A.2d at 1121 (citation omitted).

      In weighing the bond considerations pursuant to Section 2511(b),

“courts must keep the ticking clock of childhood ever in mind. Children are

young for a scant number of years, and we have an obligation to see to their

healthy development quickly. When courts fail, . . . the result, all too often,

is catastrophically maladjusted children.” T.S.M., 71 A.3d at 269. Finally, we

reiterate that the court may emphasize the safety needs of the child. In re

N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011).

      Here, the trial court explained that although Father consistently visited

with the Children, the interactions during those visits were “very minimal.”

N.T. Hr’g, 9/17/21, at 221-22. While Father plays with the Children, he cannot

redirect them, and he spends more time on his phone than he does ensuring

that the Children are properly supervised. Id. Further, rather than turning

to Father for comfort when they are scared, hurt, sick or upset, the Children

turn to Maternal Aunt. Id. at 226. The Children do not have any negative

reaction when their visits with Father end.      Id. at 214.   In contrast, the

Children share a positive bond with Maternal Aunt and view her as their

primary caregiver. Id. at 192-195, 227. D.M.L.-C. in particular has a strong

parent-child bond with Maternal Aunt.           Id.    Additionally, both DHS

caseworkers testified that the Children could not be safely returned to Father’s

custody, that it would not cause irreparable harm to either Child to terminate

Father’s parental rights, and that adoption was in the Children’s best interests.

                                     - 19 -
J-S15001-22



Id. at 223-224. Based on this evidence, the trial court concluded that the

Children do not have a healthy parental bond with Father and that it was in

the Children’s best interests to terminate Father’s parental rights. See Trial

Ct. Op. at 23-26.

      Following our review of the record, we discern no abuse of discretion by

the trial court. See T.S.M., 71 A.3d at 267. The record supports the trial

court’s conclusion that there was no beneficial bond between the Children and

Father, that Maternal Aunt fulfills a parental role for the Children, and that

there would be no irreparable harm to either Child if Father’s parental rights

were terminated. See K.Z.S., 946 A.2d at 764. Likewise, the record supports

the trial court’s determination that the termination of Father’s parental rights

served the best interests of the Children. See C.L.G., 956 A.2d at 1009-10.

Therefore, Father is not entitled to relief.

      For these reasons, we conclude that the trial court did not abuse its

discretion in terminating Father’s parental rights to the Children. See T.S.M.,

71 A.3d at 267. Accordingly, we affirm.

      Orders and decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/19/2022

                                      - 20 -